REQUESTED BY: James H. Buhrmann Saline County Attorney
Issue:
Whether Nebraska law authorizes a county attorney to release information to a school district when an alleged perpetrator is accused of a sexual assault or attempted sexual assault; is a student in the school district; and a juvenile court proceeding has been initiated on behalf of the juvenile.
Answer:
There is statutory authorization found in Neb. Rev. Stat. § 43-3001 (Cum. Supp. 1993) for release of information to a school district by a county attorney under limited circumstances.
This statute provides as follows:
      ". . . juvenile court records and any other pertinent information that may be in the possession of . . . county attorneys . . . concerning a child who is in the custody of the state may be shared with individuals and agencies who have been identified in a court order authorized by this section."
      "In any judicial proceeding concerning a child who is currently or who may become at the conclusion of the proceeding, a ward of the court or state or under the supervision of the court, an order may be issued which identifies individuals and agencies who shall be allowed to receive otherwise confidential information concerning the juvenile for legitimate and official purposes. The individuals and agencies who may be identified in the court order are . . . appropriate school personnel. . . ."
If the above conditions precedent are met, information in the hands of the county attorney may be released when it relates to a judicial proceeding involving one who is or may become at the conclusion of the proceeding, a ward of the court, or state or under the supervision of the court. Neb. Rev. Stat. § 43-3001(2) (Cum. Supp. 1993).
The opinion expressed herein addresses only the specific statute mentioned. This opinion is not intended to address all possible legal authority for release of information. The question of whether other legal authority exists for release of information under other various circumstances, to various persons by county attorneys or others is beyond the scope of this opinion.
Respectfully Submitted, DON STENBERG Attorney General Barry Waid Assistant Attorney General APPROVED BY: ________________________ Attorney General 40-664-13